DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 June 2021have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “the absence of evidence is not the same as evidence of absence,” it is noted that this quotation is not from a precedential decision and therefore is not persuasive. Bond discloses no suggestion or desire for the PET composition to include a phosphorous compound. Phosphorous is not an inherent element of a PET composition. Therefore, Bond does not disclose nor suggest PET comprising a phosphorous compound.
In response to Applicant’s argument that Inagaki discloses examples of PET comprising a phosphorous compound, it is noted that Inagaki is relied upon merely for the teaching that the presence of antimony results in poor quality fibers, and therefore one would be motivated by the teaching of Inagaki to make the PET fibers of Bond without antimony. The present rejection does not rely on importing the material of Inagaki as a whole into the article of Bond, and therefore the disclosure of Inagaki of examples including phosphorous is not relevant to the present rejection
In response to Applicant’s argument that rejections on obviousness must have an articulated reasoning with some rational underpinning, it is noted that the present rejection has an articulated reason for modifying the latex binder of Bond to have an 
In response to Applicant’s argument that Lee and Inagaki disclose the use of brightening agents, it is noted that Inagaki is relied upon merely for the teaching that the presence of antimony results in poor quality fibers, and therefore one would be motivated by the teaching of Inagaki to make the PET fibers of Bond without antimony. Lee is relied upon merely for the teaching of fibers having a* and b* values that are unequal to 0 to improve the brightness of the fibers. The present rejection does not rely on importing the materials of Lee or Inagaki as a whole into the article of Bond, and therefore the disclosure of Lee and Inagaki of examples including brighteners is not relevant to the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (8,759,606) in view of Lee (2015/0337496) and Inagaki et al. (2006/0057373).
With respect to claim 1, Bond discloses an absorbent article, as shown in figure 23, comprising a topsheet 218 forming a wearer-facing surface, a backsheet 220 forming a garment-facing surface, and an absorbent core 214. The article further comprises a nonwoven web comprising at least 50% by weight of PET staple fibers and at least 10% by weight of a latex binder, as disclosed in column 41, lines 15-18. Bond does not disclose providing the PET with a phosphorous compound.
Bond discloses all aspects of the claimed invention with the exception of the latex binder having an opacity of at least 20%, the PET comprising less than 150 ppm of antimony, and the staple fibers having an a* value and a b* value that are unequal to 0.
Bond does not disclose the opacity of the latex binder. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the latex binder of Bond with an opacity of at least 20% to achieve the predictable result of a binder that creates a solid appearance within the web.
With respect to the PET comprising less than 150 ppm of antimony, Inagaki discloses that the use of antimony compounds results in poor quality fibers, as disclosed in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the PET 
With respect the core having a* and b* values that are unequal to 0, Lee teaches providing fibers with a* and b* values that are unequal to 0, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the staple fibers of Bond with a* and b* values that are unequal to 0, as taught by Lee, to achieve fibers having improved brightness.
With respect to claim 2, modified Bond discloses all aspects of the claimed invention with the exception of a delta E* value between the staple fibers alone and the nonwoven web of at least 1.0. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for a delta E* value between the staple fibers alone and the nonwoven web of Bond to be at least 1.0 to achieve the predictable result of a nonwoven web having a discernable color.
With respect to claims 3 and 4, Lee teaches providing fibers with an a* value of less than -0.6 and a b* value of higher than 1.5, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the staple fibers of Bond with an a* value of less than -0.6 and a b* value of higher than 1.5, as taught by Lee, to achieve fibers having improved brightness. 
With respect to claim 6, Bond does not disclose the PET comprising less than 100 ppm of antimony. Inagaki discloses that the use of antimony compounds results in 
With respect to claim 7, the nonwoven web of Bond is provided in the article as upper acquisition layer 252, as shown in figure 23, towards the wearer-facing surface of the article and is covered by a first cover layer 218 such that layer 252 does not form the wearer-facing surface of the article.
With respect to claim 8, the nonwoven web of Bond is provided in the article as lower acquisition layer 254, as shown in figure 23, towards the garment-facing surface of the article and is covered by second cover layer 220 such that layer 254 does not form the garment-facing surface of the article.
With respect to claim 9, the nonwoven web of Bond is provided in the article as acquisition layer 252, as shown in figure 23, which is between the topsheet 218 and the backsheet 220.
With respect to claim 10, the article of Bond comprises an acquisition system comprising an acquisition layer 252 provided between the topsheet 218 and backsheet 220, as shown in figure 23, and comprising the nonwoven web.
With respect to claim 11, the PET is provided as a homopolymer, as disclosed in column 41, lines 15-18.
With respect to claim 12, Bond does not disclose providing the PET with dyes, pigments, hues, or brighteners.
With respect to claims 14-16, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to homogeneously distribute the staple fibers and latex binder throughout the nonwoven web of Bond to achieve the predictable result of a web having a uniform makeup.
With respect to claim 18, Bond discloses an absorbent article, as shown in figure 23, comprising a topsheet 218 forming a wearer-facing surface, a backsheet 220 forming a garment-facing surface, and an absorbent core 214. The article further comprises a nonwoven web comprising at least 50% by weight of PET staple fibers and at least 10% by weight of a latex binder, as disclosed in column 41, lines 15-18. Bond does not disclose providing the PET with dyes, pigments, hues, or brighteners.
Bond discloses all aspects of the claimed invention with the exception of the latex binder having an opacity of at least 20%, the PET comprising less than 150 ppm of antimony, and the staple fibers having an a* value and a b* value that are unequal to 0.
Bond does not disclose the opacity of the latex binder. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the latex binder of Bond with an opacity of at least 20% to achieve the predictable result of a binder that creates a solid appearance within the web.
With respect to the PET comprising less than 150 ppm of antimony, Inagaki discloses that the use of antimony compounds results in poor quality fibers, as disclosed in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the PET 
With respect the core having a* and b* values that are unequal to 0, Lee teaches providing fibers with a* and b* values that are unequal to 0, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the staple fibers of Bond with a* and b* values that are unequal to 0, as taught by Lee, to achieve fibers having improved brightness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (8,759,606) in view of Lee (2015/0337496) and Inagaki et al. (2006/0057373), and further in view of Roe et al. (2015/0065973).
With respect to claim 17, modified Bond discloses all aspects of the claimed invention with the exception of the absorbent core comprising cellulose fibers and superabsorbent polymer particle, and having elongated areas having a length from 20-80% of the total length that are free of the fibers and particles. Roe discloses an absorbent article having an absorbent core comprising cellulose fibers and superabsorbent polymer particles, as described in paragraph [0050]. The core further comprises channels comprising elongated areas that are free of the fibers and particles, as shown in figures 1 and 2, and described in paragraph [0077]. The channels have a length of at least 10% of the total length of the article, as disclosed in paragraph [0077], a range that includes 20-80%. The channels improve the flexibility of the core, as disclosed in paragraph [0080]. It would therefore have been obvious to one of ordinary .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 12-17 of copending Application No. 16/132,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims disclose all aspects of the copending claims and further disclose a latex binder, which is known in the art to provide stability to a nonwoven web. Therefore the present claims do not patentably distinguish over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781